Citation Nr: 1521462	
Decision Date: 05/20/15    Archive Date: 05/26/15

DOCKET NO.  13-14 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for dizziness, to include as secondary to service-connected status post gunshot wound with incomplete paralysis of the cranial nerve XI and paresthesia, right mandibular division of cranial nerve V.  

2.  Entitlement to service connection for a neurological disorder to the left lower side of the face and lip, to include as secondary to service-connected status post gunshot wound with incomplete paralysis of the cranial nerve XI and paresthesia, right mandibular division of cranial nerve V.  

3.  Entitlement to an increased rating greater than 10 percent for status post fracture of the right body of the mandible with loss of teeth 30 and 31.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran had active service in the United States Army from January 1976 to December 1978.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

A review of the Veterans Benefits Management System (VBMS) reveals a January 2015 representative brief and a December 2014 claim for entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities, which have been reviewed by the Board.  

As noted above, the issue of entitlement to a TDIU has been raised by the record, but has not been properly adjudicated by the Agency of Original Jurisdiction (AOJ).  See December 2014 VA Form 21-8940, Application for Increased Compensation Based on Unemployability, on VBMS.  The Veteran has asserted entitlement to a TDIU rating based on other service-connected disabilities which are not the subject of the RO decision on appeal, such that the Board lacks jurisdiction over the TDIU claim.  Under these circumstances, referral to the RO of the TDIU issue, rather than remand, would be the appropriate action.  See VAOPGCPREC 6-96 at para. 12, 13 (August 16, 1996); Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993); Cf. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Therefore, the Board does not have jurisdiction over the TDIU issue, and it is referred to the AOJ for appropriate action.  See 38 C.F.R. § 19.9(b) (2014).  

The issues of entitlement to service connection for a neurological disorder to the left lower side of the face and lip and an increased rating greater than 10 percent for status post fracture of the right body of the mandible with loss of teeth 30 and 31 are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  In a December 2003 rating decision, the RO denied service connection and secondary service connection for dizziness.  The Veteran did not appeal this decision.  There was also no new and material evidence received within one year of the decision.  

2.  The evidence received after the December 2003 rating decision, by itself, or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim for service connection for dizziness.  

3.  The most probative evidence of record does not demonstrate a current, chronic dizziness disability.  


CONCLUSIONS OF LAW

1.  The December 2003 rating decision, which denied service connection for dizziness, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b), 3.160(d), 20.200, 20.201, 20.202, 20.302, 20.1103 (2014).

2.  The evidence received subsequent to the December 2003 rating decision is new and material, such that the issue of service connection for dizziness is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  A dizziness disability was not incurred in or aggravated during a period of active service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As part of this duty, the Veteran should be advised of the elements of a disability rating and an effective date.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  The duty to notify for the dizziness issue in this case was satisfied by a letter sent to the Veteran in July 2008.  This letter addressed both direct and secondary service connection.  

Here, the RO examined the bases for the denial in the prior December 2003 rating decision and provided the Veteran notice describing what evidence would be necessary to substantiate those elements required to establish entitlement to service connection for headaches/dizziness.  See VAOPGCPREC 6-2014 (November 21, 2014); Kent v. Nicholson, 20 Vet. App. 1 (2006).  Moreover, VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (Mayfield II); Pelegrini II, 18 Vet. App. at 120.  In the present case, the RO issued all required VCAA notice for the dizziness issue prior to the April 2009 rating decision on appeal.  Thus, there is no timing error.   

Accordingly, the Veteran has received all required notice in connection with the service connection issue for dizziness being denied, such that there is no prejudicial error in the content or timing of VCAA notice.  See also Shinseki v. Sanders, 556 U.S. 396 (2009) (an error in VCAA notice should not be presumed prejudicial and the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis).  There has not been an allegation of any error in VCAA notice.  

With respect to the duty to assist, the RO has obtained the Veteran's service treatment records (STRs), VA outpatient treatment records, and VA examinations.  For his part, the Veteran has submitted personal statements, argument from his representative, and duplicate STRs.  The Veteran has not identified any additional, outstanding evidence that is relevant to service connection for dizziness issue being decided herein.  In addition, the AOJ secured a VA examination and opinion in November 2012 with regard to the etiology of the Veteran's dizziness.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  This VA examination and opinion was thorough, supported by an explanation, based on a review of the claims folder, and supported by clinical evidence of record.  There is no basis for any further VA examination on the issue of secondary service connection for dizziness.  The Board is therefore satisfied that the RO has provided all assistance required by the VCAA.  38 U.S.C.A. § 5103A (West 2014).  Hence, there is no error or issue that precludes the Board from addressing the merits of the dizziness issue. 

II.  New and Material Evidence

In a previous December 2003 rating decision, the RO denied service connection for dizziness on both a direct and secondary basis.  The Veteran was notified of this decision and of his appellate rights, but he did not perfect an appeal of any rating decision.  He also did not submit any additional new and material evidence relevant the claim within one year of the December 2003 rating decision.  Therefore, the December 2003 rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b), 3.160(d), 20.200, 20.201, 20.202, 20.302, 20.1103 (2014).  

In the final December 2003 rating decision, the RO denied service connection for dizziness because service treatment records were negative for any evidence of dizziness.  In addition, the RO denied secondary service connection for dizziness because an August 2003 VA examiner opined that the Veteran's dizziness was less likely than not related to his service-connected gunshot wound to the face and neck.

In the April 2013 Statement of the Case (SOC), the RO reopened the claim of service connection for dizziness based on the submission of new and material evidence and denied the claim on the merits for lack of a current disability.  Regardless of the RO's actions, the Board has jurisdictional responsibility to determine whether a claim previously denied by the RO is properly reopened.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)).  See also Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92 (March 4, 1992).  Accordingly, the Board must initially determine whether there is new and material evidence to reopen the dizziness claim before proceeding to adjudicate the underlying merits of the claim.  If the Board finds that no new and material evidence has been offered, that is where the analysis must end.  

Here, the Board finds that new and material evidence has been received since the time of the final December 2003 rating decision.  See 38 C.F.R. § 3.156(a).  Specifically, the Veteran in an August 2011 statement asserted that his dizziness was the result of his service-connected neck scar being too close to his jugular vein, leading to pressure and dizziness.  In addition, the RO secured a November 2012 VA examination and opinion addressing the etiology of the Veteran's dizziness.  When determining whether new and material evidence has been submitted to reopen a claim, the Board must take into account more recent court decisions regarding the consideration of lay evidence.  Shade v. Shinseki, 24 Vet. App. 110, 122 (2010).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Accordingly, the Veteran's additional lay statement evidence, as well as the November 2012 VA examination, presumed credible, relates to an unestablished fact necessary to substantiate the dizziness claim and raises a reasonable possibility of substantiating the claim on a secondary basis.  The Board finds that new and material evidence has been presented to reopen the Veteran's previously denied dizziness disorder claim.  See 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).  The Board may proceed to adjudication of the claim on the merits as the RO did so in the statement of the case; thus, the Veteran is not prejudiced by this action.

III.  Service Connection for Dizziness

The Veteran contends that he has a chronic dizziness disability that is associated with his service-connected gunshot wound to the face and neck.  In January 2001 he stated that he had experienced dizziness for the past three years, when he looks down.  He complains of dizziness with his headaches and sometimes feels like he will black out when he feels light-headed.  He also asserted that his dizziness could occur from his service-connected neck scar being proximate to his jugular vein, thereby putting pressure on the jugular vein.  See May 2001 Veteran's statement; September 2001 VA Form 9; January 2001 and August 2003 VA examinations; February 2008 and March 2008 claims; June 2008 and August 2011 Veteran's statements.    

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Initially, the disorder at issue is not an enumerated "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions based on "chronic" symptoms in service and "continuous" symptoms since service at 38 C.F.R. § 3.303(b) do not apply here.  Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013).

Under 38 C.F.R. § 3.303(a), service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Under 38 C.F.R. § 3.303(d), disorders diagnosed after discharge may also still be service connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service.  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

A disability can be service connected on a secondary basis if it is proximately due to or the result of a service-connected condition.  38 C.F.R. § 3.310(a).  Moreover, secondary service connection may be established, as well, by any increase in severity (i.e., aggravation) of a nonservice-connected condition that is proximately due to or the result of a service-connected condition.  38 C.F.R. § 3.310(b), effective October 10, 2006.  See 71 Fed. Reg. 52,744-52,747 (September 7, 2006); Allen v. Brown, 7 Vet. App. 439, 448 (1995); Tobin v. Derwinski, 2 Vet. App. 34, 39 (1991).  IN order to establish entitlement to service connection on this secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) probative evidence establishing a nexus (i.e., link) between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).

VA is to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits. 38 U.S.C.A. § 1154(a) (West 2002).  Medical evidence is not always or categorically required in every instance to establish a medical diagnosis or the required nexus between the claimed disability and the Veteran's military service.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

Lay evidence may be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent on the issues of diagnosis and medical causation.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  For instance, a layperson is competent to identify such disorders as varicose veins, tinnitus, and flat feet.  38 C.F.R. § 3.159(a)(2); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); Charles v. Principi, 16 Vet. App. 370, 374 (2002); Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  In contrast, a layperson is not competent to identify medical conditions that require scientific, technical, or other specialized knowledge, such as in identifying bronchial asthma.  38 C.F.R. § 3.159(a)(1); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Therefore, the Board must assess the competence and credibility of lay statements.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  If the disability is of the type for which lay evidence is competent, in making its determination regarding service connection, the Board, after making a credibility determination regarding the lay evidence, must weigh that evidence against the other evidence of record.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006). 

In determining whether service connection is warranted, the Board shall consider the benefit-of-the-doubt doctrine.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518 (1996); Gilbert v. Derwinski, 1 Vet. App. 49 (1991).

Upon review of the evidence of record, the Board finds that the Veteran is not entitled to service connection for a dizziness disability.  

STRs are negative for any complaint, treatment, or diagnosis of a dizziness disability.  At his Report of Medical History at separation in December 1978, the Veteran denied dizziness.  Upon objective examination, no diagnosis was rendered for any disability due to dizziness.    

But most importantly, the facts in the present case require the Board to address the issue of what constitutes a "disability" under VA law.  The existence of a current disability is the cornerstone of a claim for VA disability compensation, irregardless of whether the claim is on a direct or secondary basis.  38 U.S.C.A. § 1131; Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  In the absence of proof of a present disability due to disease or injury, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  A "disability" for the purposes of awarding VA disability benefits is not only a disease or an injury, but also any "other physical or mental defect."  38 U.S.C.A. § 1701(1); Allen v. Brown, 7 Vet. App. 439, 444-45 (1995) (applying definition of disability in section 1701(1) to statutes describing "eligibility for disability compensation for service connected disabilities").  

In order for a Veteran to qualify for basic entitlement to compensation under 38 U.S.C.A. § 1110 or § 1131, the Veteran must prove existence of a disability, and one that has resulted from a disease or injury that occurred in the line of duty.  See Sanchez-Benitez v. Principi, 259 F.3d 1356, 1361 (2001).  The mere fact of a Veteran reporting subjective symptoms, whether pain or otherwise, does not necessarily warrant a finding that he has met the current disability due to disease or injury requirement.  Rather, an underlying disease or injury is required, with current impairment of some sort. 
   
In the present case, as there is no probative evidence of a current dizziness disability, due to disease or injury, service connection cannot be granted.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303; Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  In this regard, the Board emphasizes although the Veteran is competent to state that he experiences dizziness, he is not competent to diagnose himself with a specific dizziness disability requiring a medical diagnosis by a medical professional.  See 38 C.F.R. § 3.159(a)(1)-(2); Jandreau, 492 F.3d at 1377.  This would fall outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  Moreover, a November 2012 VA examiner assessed that upon examination of the Veteran, there were no objective findings to support a diagnosis of a current or chronic dizziness disorder.  The VA examiner added that the Veteran was describing symptoms consistent with intermittent and transient postural hypotension, which is the occurrence of low blood pressure in response to standing after sitting or lying down.  It often is associated with the symptoms of transient dizziness.  There is no medical rationale to associate the hypotension with the Veteran's service-connected neck disability.  Also, the dizziness was associated with changing from sitting to standing positions, but not with service-connected headaches.  There is no contrary medical opinion of record.  

The Board emphasizes that dizziness in itself is not a disease or injury that may be considered a disability for VA compensation purposes; rather, it's a symptom.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Congress has specifically limited entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present service-related dizziness disability, there can be no valid claim.  Brammer, 3 Vet. App  at 225.    

Accordingly, the Board concludes that the preponderance of the evidence is against service connection for dizziness, so there is no reasonable doubt to resolve in the Veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for dizziness is reopened, and to this extent only, the appeal is granted.

Service connection for dizziness, to include as secondary to service-connected status post fracture of the right body of the mandible with loss of teeth 30 and 31, is denied. 


REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claims.  

First, remand is required for a current examination regarding the dental disability.  The Veteran was last provided a VA examination in connection with his service-connected dental disability to the right mandible in August 2008, which is over six year ago.  The Veteran has alleged that his service-connected dental disability has continued to worsen since that time, and has requested a new examination.  See January 2015 representative brief.  When a claimant asserts that the severity of a disability has increased since the most recent rating examination, and the evidence of record is otherwise insufficient to evaluate the appeal, an additional VA examination is appropriate.  See VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Therefore, a VA examination is necessary for the purpose of ascertaining the current severity and manifestations of the Veteran's service-connected dental disability to the right mandible.

Second, remand is required to obtain an adequate etiological opinion on the issue of service connection for a disorder of the left lower side of the face and lip, to include as secondary to service-connected status post gunshot wound with incomplete paralysis of the cranial nerve XI and paresthesia, right mandibular division of cranial nerve V.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  A medical opinion must support its conclusions with analysis.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

A VA neurological examination was provided in November 2012.  However, the conclusions the VA examiner rendered are somewhat contradictory and confusing.  Specifically, the VA examiner assessed that there was no neurological impairment of cranial nerve V of the left side of the face, yet also documented decreased sensation to the left side of the lower face for cranial nerve V.  The VA examiner did not explain these potentially conflicting findings nor state whether there was any neurological disorder of the left side cranial nerve V.  Therefore, a new VA neurological examination and opinion will be scheduled to address the issue of whether a neurological disorder to the left lower side of the face and lip (claimed as tingling and numbness and loss of sensation) is secondary to service-connected status post gunshot wound with incomplete paralysis of the cranial nerve XI and paresthesia, right mandibular division of cranial nerve V.     


Accordingly, the case is REMANDED for the following action:

1.  Secure the appropriate VA examination to ascertain the current severity and manifestations of the Veteran's service-connected dental disability - status post fracture of the right body of the mandible with loss of teeth 30 and 31.  Access to the entire claims folder must be made available to the examiner for review.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The appropriate Disability Benefits Questionnaire for the service-connected dental disability be fully filled out.  The explanation for all opinions must be provided.  

2.  Schedule the Veteran for VA neurological examination by an appropriate clinician to determine the etiology of any current neurological disorder of the left lower side of the face and lip.  Access to Virtual VA and the VBMS electronic claims file must be made available to the examiner for review.  The examination should include any diagnostic testing or evaluation deemed necessary, including laboratory tests.  The Veteran must be interviewed.  The examiner must provide a clear explanation for the opinion, to include any comment on any credibility issues raised by the record from a medical perspective.  

The VA examiner must answer the following questions: 

(a) Upon clinical examination, does the Veteran have a current neurological disorder to the left lower side of the face and lip?  Please specifically identify all neurological disorders to the left lower side of the face and lip.  Please address the significance of the previous November 2012 VA neurological examiner's findings regarding decreased sensation to the left side of the lower face for cranial nerve V.  The Veteran claims he has a neurological disorder to the left lower side of the face and lip (claimed as tingling and numbness or loss of sensation), which is secondary to service-connected status post gunshot wound with incomplete paralysis of the cranial nerve XI and paresthesia, right mandibular division of cranial nerve V.     

(b) For each diagnosed neurological disorder to the left lower side of the face and lip, is it at least as likely as not (i.e., 50 percent or more probable) that that disorder was caused or aggravated by the Veteran's service-connected status post gunshot wound with incomplete paralysis of the cranial nerve XI and paresthesia, right mandibular division of cranial nerve V.

3.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled VA examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  Review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

5.  Thereafter, the consider all of the evidence of record and readjudicate the increased rating and service connection issues remaining on appeal.  If the benefit sought is not granted, issue a Supplemental Statement of the Case and allow the Veteran and his representative an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


